FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/031,457 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on September 24, 2020. 
The Office mailed a non-final rejection, first detailed action on July 9, 2021. 
Applicant’s representative Jarrod Hicks (RN 71,467) initiated an interview with Examiner on October 6, 2021.
Applicant filed amended claims with accompanying remarks and arguments on October 12, 2021, the subject of the instant action.
Examiner initiated an interview on October 28, 2021 to discuss amendments to place the application in condition for allowance. Examiner was subsequently informed that the proposal was declined. No final agreement was reached.
Claims 1-21 are pending and all are rejected. Claims 1, 5 and 9 are independent claims.
Response to Remarks and Arguments
Examiner thanks Applicant’s representative Mr. Jarrod Hicks for the courtesies extended in the recent interviews. 
At the outset, Examiner has reviewed the remarks and arguments of the Applicant and has clarified the rejection below, while maintaining the grounds of rejection from the previous (Remarks: p. 9). Applicant agrees that the rejection applied Chodakowski’s teaching of the resizing of the a second object responsive to resizing a first object (Id.). Examiner notes that the resizing necessarily moves a corner of the object, and as applied herein as an obviousness rejection, the object is moved simultaneously on the other screen. Applicant also argues that in Fig. 8 of Chodakowski, it is the object on the same screen that is being resized ([206c] and [206b]), but Examiner notes that the reference discloses that [206a] on the other display is also automatically resized (Chodakowski: par. 0043).
The claims stand rejected.
Objection -- Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 USC. § 103 as being unpatentable over Chodakowski et al. (“Chodakowski”) United States Patent Application Publication 2018/0107358 published on April 19, 2018 in view of Morton et al. (“Morton”), United States Patent Application Publication 2015/0205561 published on July 23, 2015.

As to Claim 1, Chodakowski teaches: A method comprising: 
presenting, by the computing device, a first graphical object on the first display device and a second graphical object on the second display device (Chodakowski: Fig. 2, par. 0034, the first and second graphical elements [206a, b] are on respective display devices); 
receiving, by the computing device, a first user input for moving the first graphical object on the first display device (Chodakowski: par. 0035, a user may move [206b] (first graphical object) on the display [204b] (first display device)); 
in response to receiving the first user input, moving the first graphical object on the first display device (Chodakowski: Fig. 3, par. 0035, the object [206b] is moved to a second position); 
receiving, by the computing device, an indication that a first current location of the first graphical object on the first display device is aligned with a second current location of the second graphical object on the second display device (Chadakowski: par. 0037, once the two graphical elements are aligned and resize so that their edges are aligned, a unification monitor will unify the display spaces); and 
aligning a first display buffer of the first display device with a second display buffer of the second display device based on the first current location and the second current location (Chadakowski: par. 0048, based on the way the graphical elements are moved and realigned, the understood relative positions of the display screens are adjusted).  

    PNG
    media_image1.png
    515
    635
    media_image1.png
    Greyscale

Chodakowksi may not explicitly teach: receiving, by the computing device, a first user input for moving the first graphical object on the first display device and the second graphical object on the second display device; 
in response to receiving the first user input, moving the first graphical object on the first display device and the second graphical object on the second display device.
Chodakowski does however teach that the resizing of one graphical objects may be done automatically based on the user input to the other graphical object (Chodakowski: par. 0042, Fig. 8, when the user resizes [206a], the other graphical element [206c] can automatically be resized to reflect the resize). Examiner notes that the resizing necessarily moves a corner of the object, and as applied herein as an obviousness rejection, the object is moved simultaneously on the other screen
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Chodakowski device by including computer instructions to also automatically move the graphical object based on the first user input as taught and suggested by Chodakowski. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user in having to also move the graphical object separately in a separate step.
Chodakowski as modified may not explicitly teach: receiving, by the computing device, a second user input indicating that a first current location of the first graphical object on the first display device is aligned with a second current location of the second graphical object on the second display device;
in response to receiving the second user input, aligning a first display buffer of the first display device with a second display buffer of the second display device based on the first current location and the second current location.  
Morton teaches in general, concepts related to configuring multiple displays (Morton: Abstract). Specifically, a user is able to configure the displays by aligning indicators (i.e. graphical object) and resizing them as well (Morton: par. 0034, the user may reposition and adjust the size of rectangular bar indicators 441  and 442). Once the indicators are aligned and sized appropriately, a user may hit enter to indicate the alignment is complete.


As to Claim 2, Chodakowski and Morton teach the elements of Claim 1.
Neither Chodakowski and Morton may explicitly teach: in response to receiving the first user input, moving the first graphical object in a first direction and the second graphical object in a second direction that is in an opposite direction of the first direction.  
Chodakowski does teach however that a user may invoke a snapshot function that will take a picture of the screens with the graphical objects to then automatically configure the system (Chodakowski: par. 0049, the snapshot module [1116] may enable a snapshot to be taken to analyze the alignment module [1112] and scaling calculation module [1114] to determine the alignment needed.). In some embodiments this may be done without having to move the graphical objects (Chadakowski: par. 0049). Examiner notes that this suggests that there would be an embodiment where the graphical object is moved, and that may be in the opposite direction of the first direction.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Chodakowski-Morton device by including computer instructions to automatically move the second object in an opposite direction, which may be on an opposite side of the display as taught and disclosed by 

As to Claim 3, Chodakowski and Morton teach the elements of Claim 1.
Chodakowski further teaches: calculating an alignment offset value based on the difference between the first current location and the second current location (Chodakowski: par. 0039, bezels may be taken into account in determining the alignment, and unified display space) ; and 47Attorney Docket No. P40316US1 I A00488NP 
determining where to present a third graphical object on the first display device or the second display device based on the offset when the third graphical object is moved between the first display device and the second display device (Chodakowski: par. 0039-40, moving a cursor (i.e. a third graphical object) across the displays is adjusted to be seamless using the adjusted display alignment and considerations based on the bezel offset distances).  

As to Claim 4, Chodakowski and Morton teach the elements of Claim 1.
Chodakowski further teaches: further comprising: adjusting a position of the first display buffer and the second display buffer relative to each other based on the second user input (Chadakowski: par. 0048, based on the way the graphical elements are moved and realigned, the understood relative positions of the display screens are adjusted).   

As to Claim 5, it is rejected for similar reasons as Claim 1. Chodakowski further teaches a non-transitory computer readable medium that contains instructions of the method of claim 1, executable by a processor (Chodakowski: pars. 0020-21).

As to Claim 13, Chodakowski and Morton teach the elements of Claim 9.
Chodakowski further teaches: wherein the first graphical object on the first display device and the second graphical object on the second display device are moved simultaneously in response to receiving the first user input (Chodakowski: par. 0042, the “automatic” change in size is suggestive of a simultaneous movement).

As to Claim 6, it is rejected for similar reasons as Claim 2.
As to Claim 7, it is rejected for similar reasons as Claim 3.
As to Claim 8, it is rejected for similar reasons as Claim 4.
As to Claim 9, it is rejected for similar reasons as Claim 5. 
As to Claim 10, it is rejected for similar reasons as Claim 2.
As to Claim 11, it is rejected for similar reasons as Claim 3.
As to Claim 12, it is rejected for similar reasons as Claim 4.
As to Claim 14, it is rejected for similar reasons as Claim 13.
As to Claim 15, it is rejected for similar reasons as Claim 13.
B. 
Claims 19-21 are rejected under 35 USC. § 103 as being unpatentable over Chodakowski et al. (“Chodakowski”) United States Patent Application Publication .

As to Claim 19, Chodakowski and Morton teach the elements of Claim 1.
Chodakowski and Morton may not explicitly teach: wherein the first graphical object is presented on the first display device in response to a triggering event, the triggering event comprising establishing, by the computing  device, a connection to the second display device.
Morton does teach the initiation of the multiple display configuration user interface, but is silent as to how it is initiated (Morton: par. 0018, “upon initiation of the configuration interface). Lim teaches in general concepts to configuring displays (Lim: Abstract). When an external display is connected, a configuration interface and application is initiated (Lim: par. 0012).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Chodakowski-Morton device by including computer instructions to launch the multiple display configuration objects as taught and disclosed by Lim. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the number of steps on triggering the display of the configuration elements.

As to Claim 20, it is rejected for similar reasons as Claim 19.
As to Claim 21, it is rejected for similar reasons as Claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leppanen et al., United States Patent Application Publication 2015/0268917 (Sept. 24, 2015) (describing a single user input swipe that would unify and align multiple displays);
Mate et al., United States Patent Application Publication 2011/0164065 (July 7, 2011) (describing use of visual test objects to align and configure multiple displays, taking into account bezels);
Hogle, IV, United States Patent 5,923,307 (July 13, 1999) (describing early configuration of multiple monitors).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174